           Case 1:20-cr-00192-JPO Document 50 Filed 04/09/21 Page 1 of 1




                                                                             April 9, 2021
BY ECF

The Honorable Judge J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:     United States v. Daurell Chavis
        20 Cr. 192 (JPO)

Honorable Judge Oetken:
       I write as counsel for Daurell Chavis in the above-captioned matter to respectfully request
a three-week adjournment of the motions deadline, currently set for April 12, 2021. The
Government consents to this request. Counsel for Mr. Chavis’s co-defendant, Timmie Sampson,
does not object to this request.
        Over the past week, the defense has been engaged in discussions with the Government
concerning a possible pretrial resolution of this matter. Mr. Chavis remains hopeful that the parties
will reach a disposition that will render pretrial motion practice in this matter unnecessary. If the
parties are unable to reach agreement, Mr. Chavis will file motions accordingly.
        Thank you for your consideration of this request.

Granted. The motions deadline is hereby extended to   Respectfully submitted,
May 3, 2021, with responses due May 24, 2021, and
replies due May 31, 2021.
                                                      /s/ Marne L. Lenox
  So ordered: 4/9/2021
                                                      Marne L. Lenox
                                                      Assistant Federal Defender
                                                      (212) 417-8721

cc:     Ni Qian, Assistant U.S. Attorney
        Sheb Swett, Assistant U.S. Attorney
        Michael Tremonte, Counsel for Timmie
        Sampson
